Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, filed November 15, 2019, are examined on the merits.
The information disclosure statement (IDS) submitted on November 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A method and system for combining identification information of an entity and a related communication mechanism used to initiate a communication to a computing device associated with the entity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, and 12 of U.S. Patent No. 10521480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to an embodiment of the instant claims.
16685190
U.S. Patent No. 10521480 B2
1. A method comprising:
1. A method comprising: receiving, by at least one processing device, an initiating communication comprising a related communication mechanism from an initiating 

determining, by the at least one processing device, identification information of an entity which corresponds with the related communication mechanism by using heuristic pattern matching, the heuristic pattern matching being based on a number of communications associated with the entity that are made a predetermined number of times within a predetermined period of time;
Claim 8: querying, by the at least one processing device, the initiating device which initiates the initiating communication to obtain the identification information of the entity which corresponds with the related communication
querying, by the at least one processing device, the initiating device to obtain the identification information of the entity which corresponds with the related communication mechanism;
Claim 9: receiving, by the at least one processing device, the identification information of the entity from the initiating device based on the query;
receiving, by the at least one processing device, the identification information of the entity from the initiating device based on the query;
combining, by the at least one processing device, the identification information of the entity and the related communication mechanism used to 


Claim 1: wherein the identification information of the entity includes a type of establishment associated with the related communication mechanism using the heuristic pattern matching,
the identification information and the related communication mechanism are obtained from search results
and providing, by the at least one processing device, a soft record that includes the identification information and the related communication mechanism, 
wherein the identification information of the entity includes a type of establishment associated with the related communication mechanism using the heuristic pattern matching, and wherein the identification information and the related communication mechanism are obtained from a search result
the combining the identification information and the related communication mechanism occurs on an application server when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server
and the combining the identification information and the related communication mechanism occurs on an application server when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server.
3. The method of claim 2, further comprising generating, by the at least one processing device, a display of the soft record that includes the 

4, The method of claim 3, further comprising storing, by the at least one processing device, the soft record within a call history log, wherein the soft record is deleted upon deletion of incoming or outgoing call logs.
4. The method of claim 1, further comprising storing the soft record within a call history log, wherein the soft record is deleted upon deletion of incoming or outgoing call logs.
5. The method of claim 4, wherein the call history log is stored by the initiating device.
6. The method of claim 1, further comprising saving the soft record within a call history log stored by the initiating device.
6. The method of claim 2, wherein the soft record is provided by using Hyper-Text Markup Language (HTML).
7. The method of claim 1, wherein the soft record is provided by using Hyper-Text Markup Language (HTML).
11. The method of claim 1, wherein the related communication mechanism is at least one of: a telephone number, Internet Protocol (IP) address, and a communication associated with at least one of a SMS message, MMS message, email message, and text message.
5. The method of claim 1, wherein the related communication mechanism is at least one of: a telephone number, Internet Protocol (IP) address, and a communication associated with at least one of a SMS message, MMS message, email message, and text message.
12. A system comprising: a CPU, a computer readable memory and a computer readable storage media; program instructions to determine identification information of an entity 

program instructions to query an initiating device which initiates an initiating communication to obtain the identification information of the entity which corresponds with the related communication mechanism; and 

program instructions to combine the identification information of the entity and the related communication mechanism used to initiate the initiating communication to the initiating device associated with the entity,

wherein the identification information of the entity includes a type of establishment associated with the related communication mechanism using the heuristic pattern matching,



the combining the identification information and the related communication mechanism occurs on an application server when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server.



program instructions to obtain a search request comprising at least the communication mechanism and the identification information associated with the communication mechanism; 


program instructions to combine the communication mechanism and the associated identification information, upon an initiation of a communication; 


and the identification information of the entity includes a type of establishment associated with the related communication mechanism using the heuristic pattern matching; 


the combining the associated identification information and the communication mechanism occurs on an application server when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server.


DOUBLE PATENTING ANALYSIS
Claim 1, lines 15-17, of the instant invention recites “receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server” however, the claim does not recite “receiving, by at least one processing device, an initiating communication comprising a related communication mechanism from an initiating device different than the at least one processing device.”  It would have been obvious to one of ordinary skill in the art to use the instant invention as in claim 1 as applied to the allowed “a related communication mechanism from an initiating device different than the at least one processing device” to achieved the same expected results.  The allowed claims does not specifically distinguish “an initiating device” from “at least one processing device” by characterizing the structural difference between “an initiating device” and “at least one processing device.”  Therefore, it would have been obvious to one of ordinary skill in the art to use the instant invention as in claim 1 as applied to the allowed “a related communication mechanism 
Claim 12 of the instant application does not recite “program instructions to generate a soft record based on the combination of the communication mechanism and the associated identification information; and program instructions to save the soft record which is displayable on an initiating device initiating the communication, wherein the program instructions are stored on the computer readable storage media for execution by the CPU via the computer readable memory, the search request is obtained using a web-page application stored by an application server to retrieve the identification information, and the application server is programmed to generate the soft record, which sends the soft record to the initiating device for storage in a call history log,.”  However, claim 2 of the instant invention discloses providing, by the at least one processing device, a soft record that includes the identification information and the related communication mechanism.  Claim 3 of the instant invention discloses generating, by the at least one processing device, a display of the soft record that includes the identification information and the related communication mechanism.  Claim 4 of the instant invention discloses the soft record within a call history log, wherein the soft record is deleted upon deletion of incoming or outgoing call logs.  Claim 8 of the instant invention discloses querying, by the at least one processing device, the initiating device which initiates the initiating communication to obtain the identification information of the entity which corresponds with the related communication mechanism.  It would have been obvious to one of ordinary skill in the art to use the instant invention as in claim 12, 2, 3, 4, and 8, as a whole as applied to the allowed claim 12 to achieved the same expected results.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In claim 1, the step to “determining, by at least one processing device, identification information of an entity which corresponds with a related communication mechanism by using heuristic pattern matching, the heuristic pattern matching being based on a number of communications associated with the entity that are made a predetermined number of times within a predetermined period of time”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by at least one processing device, identification information of an entity which corresponds with a related communication mechanism by using heuristic pattern matching, the heuristic pattern matching being based on a number of communications associated with the entity that are made a predetermined number of times within a predetermined period of time” limitation falls under the category of a mental process in that a person could automate a record keeping process which is consistent with the specification disclosure of “the present invention provides a soft record for a call history log. In embodiments, the soft record includes, for example, a telephone number (or other mechanism required to initiate a communication session, e.g., email address) and contextual information associated with the telephone number” [0011].  

In claim 1, the step to “combining, by the at least one processing device, the identification information of the entity and the related communication mechanism used to initiate an initiating communication to an initiating device associated with the entity, wherein the identification information of the entity includes a type of establishment associated with the related communication mechanism using the 
In claim 1, the step to “the combining the identification information and the related communication mechanism occurs on an application server when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by at least one processing device, identification information of an entity which corresponds with a related communication mechanism by using heuristic pattern matching, the heuristic pattern matching being based on a number of communications associated with the entity that are made a predetermined number of times within a predetermined period of time” limitation falls under the category of a mental process in that a person could automate a record keeping process which is consistent with the specification disclosure of “generate a soft record that combines the contextual information with a telephone number” [0044].

The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a processing device”, where the claim recites details on what the “soft record.”  The “processing device” is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  
The limitation of “combining” and “receives a notification” amount to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the “soft record” are amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  In addition, the last limitation (i.e., receives a notification) is also an additional element, i.e., the processor performs the necessary software tasks so that the results (i.e., notification) of the abstract mental process are displayed on the user interface.  The last limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g), which provide examples that the courts have found to be insignificant extra-solution activity, such as “[p]rinting or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55” and “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 3 recites generating, by the at least one processing device, a display of the soft record that includes the identification information and the related communication mechanism.  The limitation of “display” is extra-solution activity which is considered insignificant, in that the limitation is just a nominal or tangential addition to the claim, and displaying data is well-known.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claim 8 recites querying, by the at least one processing device, the initiating device which initiates the initiating communication to obtain the identification information of the entity which corresponds with the related communication which is at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components. 
Claim 11 recites “the related communication mechanism is at least one of: a telephone number, Internet Protocol (IP) address, and a communication associated with at least one of aSMS message, MMS message, email message, and text message which is at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.

CONCLUSION
The limitation of “determining, by at least one processing device, identification information of an entity which corresponds with a related communication mechanism by using heuristic pattern matching, the heuristic pattern matching being based on a number of communications associated with the entity that are made a predetermined number of times within a predetermined period of time… wherein the identification information of the entity includes a type of establishment associated with the related communication mechanism using the heuristic pattern matching, the identification information and the related communication mechanism are obtained from search results, and the combining the identification information and the related communication mechanism occurs on an application server when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server,” as set forth in claims 1 and 12, is free of any prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bhangi (US 2010/0274792 A1) discloses store the soft record within a call history log of the device.
Li et al. (WO2008141479A1) discloses a handheld device with functionality for implementing a hierarchical recent call history log that is displayed on the handheld device to provide the user with varying levels of information about recent calls.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152